Citation Nr: 1540253	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than May 14, 2009 for the grant of service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Carol A. Avard, Esq.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for the inextricably intertwined issue of whether there was clear and unmistakable error (CUE) in a March 2003 rating decision to be adjudicated.  The case has been reassigned to the undersigned.

[The May 2014 Board decision also denied an increased rating for the Veteran's service-connected diabetes mellitus, and that matter is no longer before the Board.]


FINDINGS OF FACT

1. A March 2003 rating decision (from which he initiated, but did not perfect, an appeal) denied the Veteran service connection for diabetes mellitus; an unappealed June 2015 rating decision found that clear and unmistakable error (CUE) in the March 2003 rating decision was not shown.

2. After the March 2003 rating decision, the first communication from the Veteran evidencing an intent to file a claim of service connection for diabetes mellitus was received on May 13, 2009 (but in a harmless error, the RO recorded the date of receipt as May 14, 2009).


CONCLUSION OF LAW

An effective date prior to May 13, 2009, for the award of service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(q) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2011 statement of the case provided notice on the "downstream" issue of entitlement to an earlier effective date for the award of service connection and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  §§ 3.159(a), (c); 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3); see Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014) (finding section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2).  The Board notes that the Veteran does not meet the definition of "Nehmer class member", as he is not a Vietnam veteran.   

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim of service connection for diabetes mellitus in December 2002.  A March 2003 rating decision denied service connection for diabetes mellitus based on findings that he was not exposed to Agent Orange in service and that there was no current competent diagnosis of diabetes mellitus.  He filed a timely notice of disagreement (in September 2003), and an SOC was issued in July 2004. He did not thereafter perfect the appeal by filing a substantive appeal.  

The Veteran filed a claim to reopen the previously denied claim of service-connection for diabetes mellitus on May 13, 2009.  The date of receipt stamp is illegible, but the claim was sent by fax, and the fax machine's date-stamp indicates it was sent to the RO on May 13, 2009.  With the claim he submitted a private December 2004 medical evaluation that indicated he had at least a 5-year history of diabetes mellitus.  

In July 2009, the Veteran filed a claim alleging the March 2003 rating decision that denied service connection for diabetes mellitus was based on CUE. 

The RO requested the Veteran's personnel records from the National Personnel Records Center (NPRC) in October 2009; they were received in November 2009.  

The April 2010 rating decision on appeal granted the Veteran service connection for diabetes mellitus based, in part, on a finding that his service treatment records showed he served in an area in Korea where herbicides (including Agent Orange) were dispersed.  His service personnel records were not noted to provide a basis for the grant.  An effective date of May 14, 2009 was assigned for the grant of service connection, based on a finding it was the date he filed the claim to reopen the previously denied claim of service-connection for diabetes mellitus.  The rating decision (and the August 2011 SOC and a March 2012 supplemental SOC) noted an earlier effective date for diabetes mellitus could be assigned if it was shown the diabetes mellitus was diagnosed on or before May 8, 2001 (the date diabetes mellitus was added to the list of presumptive diseases associated with herbicide exposure), seemingly indicating the Veteran could be entitled to an earlier effective date under Nehmer. 

In a May 2010 notice of disagreement, the Veteran reported his diabetes  was first diagnosed in 1998 and argued he was entitled to an earlier effective date because his diabetes mellitus was diagnosed prior to May 8, 2001.  In an October 2011 substantive appeal, he asserted his diabetes was diagnosed in 1996.  

An unappealed June 2015 rating decision found that CUE in the March 2003 rating decision was not shown. 

As the Veteran did not perfect an appeal of the March 2003 rating decision and new and material evidence was not received within a year following the decision, that decision is final and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  As noted, an unappealed June 2015 rating decision found there was no CUE in the March 2003 rating decision. The March 2003 rating decision is therefore final based on the evidence then of record.  

As was noted earlier, the April 2010 rating decision granted the Veteran service connection for diabetes mellitus, in part on the basis of his service treatment records corroborating his exposure to herbicides.  Notably, his service treatment records were associated with the records at the time of the prior denial.  His service personnel records did not form a basis for the grant of service connection for diabetes mellitus.  Even though the personnel records were received in November 2009 (after the prior denial), they were not relevant to the issue of service connection for diabetes mellitus.  Because the grant of service connection for diabetes mellitus was not based all or in part on the service personnel records received in November 2009, an earlier effective date under 38 C.F.R. § 3.156(c)(3) is not warranted.  See Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014).  

The critical question in this matter is whether following the March 2003 rating decision, and prior to May 14, 2009, there was a communication from the Veteran expressing an intent to seek service connection for diabetes mellitus.  A close review of the record found that the first communication from the Veteran to VA (expressing intent to seek service connection for diabetes mellitus following the March 2003 rating decision) was received on May 13, 2009.  

As noted above, the RO recorded an incorrect date (May 14, 2009) as the date of receipt of the claim.  However, the error is harmless because granting the Veteran an effective date of May 13, 2009, would ultimately not result in additional compensation as it falls within the same month as the effective date already assigned.  While the Veteran is entitled to an earlier effective date of May 13, 2009, the Board will not reverse or revise the RO's decision that May 14, 2009 was the date he filed the claim to reopen, as such would be superfluous and of no benefit to the Veteran.  [The Board notes that the RO may proceed with such technical correction when the record is returned from the Board.]  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the harmless error rule in the context of claims for VA benefits).  
The Board notes the Veteran's assertions that he is entitled to an earlier effective date for the grant of service connection for diabetes mellitus because he had the disorder prior to May 14, 2009 (and prior to May 2001).  That brings the analysis back to the law governing finality of prior rating decisions.  Under such circumstances the effective date of an award of service connection is not based on the earliest medical evidence showing treatment for the disability at issue, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  Because the Veteran is not shown to have filed a claim of service connection for diabetes mellitus between March 2003 and May 13, 2009, VA is precluded from granting an earlier effective date for the award of service connection for diabetes mellitus.  Consequently, the liberalizing provisions under Nehmer do not apply in the instant case.  Notable incidentally is that (as indicated above) the Veteran is not a Nehmer class member, as he served (as was exposed to Agent Orange) in Korea and not in Vietnam, and does not meet the regulatory definition of "Vietnam veteran".  38 C.F.R. § 3.307(a)(6).  Therefore, the Nehmer exception to the general rule for effective dates would not apply in his case, regardless.  The Board recognizes the Veteran's general argument that he should be entitled to the Nehmer exception because of his exposure to Agent Orange in Korea, but the Board is bound by the governing laws and regulations of the VA.  [The Board also notes that if the Nehmer provisions were applied in this case, it would not result in an effective date prior to May 14, 2009 because the Veteran did not file a claim of service connection for diabetes between May 3, 1989 and May 8, 2001.]  

In light of the foregoing, the Board finds that an effective date prior to May 13, 2009 for the award of service connection for diabetes mellitus is not warranted, and that the appeal in this matter must be denied.  







ORDER

An effective date prior to May 13, 2009 for the award of service connection for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


